Name: Commission Regulation (EEC) No 754/88 of 22 March 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 78/26 Official Journal of the European Communities 23. 3. 88 COMMISSION REGULATION (EEC) No 754/88 of 22 March 1988 fixing the amount of the subsidy on oil seeds subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 696/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 1869/87 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 ( ¢) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 Q, as last amended by Regulation (EEC) No 692/88 (10) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (,2) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (,3) for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza and rape will be confirmed or replaced as from 23 March 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. Article 2 This Regulation shall enter into force on 23 March 1988 . ' ») OJ No 172, 30. 9. 1966, p. 3025/66. P) OJ No L 377, 31 . 12. 1987, p. 30. 3) OJ No L 164, 24. 6. 1985, p. 11 . h OJ No L 72, 17. 3 . 1988, p. 5. I5) OJ No L 167, 25. 7. 1972, p. 9. 'A OJ No L 176, 1 . 7. 1987, p. 30. P) OJ No L 183, 3. 7. 1987, p. 14. ft OJ No L 183, 3. 7. 1987, p. 16. 0 OJ No L 378, 31 . 12. 1987, p. 27. (10) OJ No L 71 , 17. 3. 1988, p. 42. (") OJ No L 266, 28 . 9 . 1983, p. 1 . H OJ No L 53, 1 . 3. 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p. 18 . 23. 3. 88 Official Journal of the European Communities No L 78/27 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 0 5th period 0 8 (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed -in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark' |Dkr) '  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal , (Esc)  in another Member State (Esc) 0,000 0,000 22,729 55,35 61,38 1 088,79 163,63 196,06 18,185 13,234 34154 1 940,63 0,00 3 425,76 0,00 4 375,66 0,000 0,000 23,844 57,96 6433 1 142,54 172^3 205,95 19,142 14,037 36 025 2 099,43 0,00 3 599,41 0,00 4 574,42 0,000 0,000 23,961 58,27 64,66 1 148,10 172,74 206,92 19,225 14,086 36 039 2 089,18 0,00 3 587,60 0,00 4 585,76 0,000 0,000 24,439 . 59,48 66,02 1 170,54 . 176,02 211,19 19,610 14,448 36 695 2 145,53 0,00 3 650,99 0,00 4 632,42 0,000 0,000 21,161 50,40 56,70 1 012,85 151,30 182,41 16,863 12,247 31 386 1 693,58 0,00 3 143,02 0,00 4 058,62 0,000 0,000 21,938 52,51 59,02 1 045,68 158,13 187,59 17,464 12,709 32 544 1 772,78 0,00 3 263,73 0,00 4 163,89 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 78/28 Official Journal of the European Communities 23. 3. 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 (') 5th period (') 8 (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 2,500 2,500 25,229 61,31 68,06 1 208,95 182^2 217,95 20,263 14,874 38 147 2 261,48 385,53 3 811,30 429,31 4 804,97 2,500 2,500 26,344 63,92 71,02 1 262,70 190,92 227,84 21,221 15,678 40 018 2 420,28 385,53 3 984,94 429,31 5 003,73 2,500 2,500 26,461 64,23 71,34 1 268,27 191,43 228,81 21^03 15,726 40 031 2 410,03 385,53 3 973,13 42931 5 015,07 2,500 2,500 26,939 65,44 72,71 1 290,71 194,71 233,08 21,689 16,088 40 688 ' 2 466,38 385,53 4 036,52 429,31 5 061,73 2,500 2,500 23,661 56.31 63.32 1 133,02 169,99 204,29 18,941 13,887 35 379 2 014,43 385,53 3 528,55 429,31 4 487,94 . 2,500 2,500 24,438 58,42 65,64 1 165,85 176,82 209,48 19,543 14,350 36 536 2 093,63 385,53 3 649,26 429,31 4 593,20 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 23. 3. 88 Official Journal of the European Communities No L 78/29 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :   Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF) &gt; Denmark (Dkr)  Ireland ( £Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and ' processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3. Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 3,440 0,000 34,040 82^4 91,63 1 632,42 248,12 295,06 27,581 20,639 52197 3 382,58 530,49 3 979,79 0,00 6 740,85 6 545,74 3 933,91 6 545,74 3,440 0,000 34,442 83,30 92,70 1 651,73 251,10 298,57 27,913 20,895 52 828 3 402,29 530,49 4041,62 0,00 6 804,22 6 607,27 3 995,55 6 607,27 3,440 0,000 34,629 83,78 93,22 1 660,65 252,11 300,15 28,053 20,989 52 944 3 400,16 530,49 4 037,83 0,00 6 827,96 6 63033 3 991,77 6 630,33 3,440 0,000 34,486 83,56 92,95 1 653,04 250,46 298,88 27,893 20,881 52 507 3 335,85 530,49 4 001,20 0,00 6 749,70 6 55434 3 955,13 6 554,34 3,440 0,000 34,215 82,93 92,24 1 639,95 248,32 296,46 27,655 20,676 52 034 3 284,09 530,49 3 958,08 0,00 6 695,69 6 501,89 3 909,98 6 501,89 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when die latter is a country other than the country of production (value of 1 ECU) 1 Current3 1st period4 2nd period5 3rd period6 4th period7 5th period8 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,069910 2325190 43326400 7,040000 7,917540 0,775090 0,672783 1 533,89 165,90100 169,87100 139,19100 2,064790 2320680 43317400 7,050490 7,935810 0,775845 0,674254 1 54032 167,74000 171,27000 139,76200 2,059840 2316470 43311500 7,060820 7,952350 0,776707 0,675736 1 54634 169,43800 172,54600 14031800 2,054640 2,311920 43,298900 7,074240 7,968360 0,777843 0,677324 1 551,91 17130900 173,96300 140,81800 2,054640 2,311920 43,298900 7,074240 7,968360 0,777843 0,677324 1 551,91 17130900 173,96300 140,81800 2,039760 2,298910 43,264900 7,110280 8,020090 0,781560 0,681976 1 568,90 177,05800 177,02100 142,25500